USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
MARTIN WALSH. DOC #
DATE FILED: _ 2/21/2020
Plaintiff.
-against- 19 Civ. 9238 (AT)
CITY OF NEW YORK, individually and in their ORDER

official capacities as New York City police officers,
KEVON SAMPLE, OLIVER LIEBOWITZ,
JASON LUNSFORD, JHONNY MILFORT,
CATHERINE DORAN, MICHAEL CLARK and
JOHN or JANE DOES 1-10,

 

Defendants.
ANALISA TORRES, District Judge:

 

On January 27, 2020, Defendants filed a pre-motion letter setting forth their basis for a
motion to dismiss the complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). ECF No.
17. Plaintiff failed to respond to Defendants’ pre-motion letter, as required by Rule II.A.11 of the
Court’s Individual Practices in Civil Cases. Accordingly, by February 28, 2020, Plaintiff shall
respond to Defendants’ pre-motion letter.

SO ORDERED.

Dated: February 21, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
